DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining financial obligations using probability. This is a commercial or legal interaction and therefore, a method of organizing human activity.
This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited processor, display, and light indicator are parts of a generic computer. The remote device is also a generic computer. (See below.)  While not claimed, the network is also generic. The physical reel is part of a conventional slot machine. (Hirsch et al., United States Pre-Grant Publication 2002/0052235, ¶ 0087)
Applicant’s specification makes it clear that the claimed invention is implemented on a generic computer attached to a generic network:
[0038] FIG. 1 illustrates several different models of EGMs which may be networked to various gaming related servers. Shown is a system 100 in a gaming environment including one or more server computers 102 (e.g., slot servers of a casino) that are in communication, via a communications network, with one or more gaming devices 104A-104X (EGMs, slots, video poker, bingo machines, etc.) that can implement one or more aspects of the present disclosure. The gaming devices 104A-104X may alternatively be portable and/or remote gaming devices such as, but not limited to, a smart phone, a tablet, a laptop, or a game console. Gaming devices 104A- 104X utilize specialized software and/or hardware to form non-generic, particular machines or apparatuses that comply with regulatory requirements regarding devices used for wagering or games of chance that provide monetary awards. 

[0039] Communication between the gaming devices 104A-104X and the server computers 102, and among the gaming devices 104A-104X, may be direct or indirect using one or more communication protocols. As an example, gaming devices 104A-104X and the server computers 102 can communicate over one or more communication networks, such as over the Internet through a website maintained by a computer on a remote server or over an online data network including commercial online service providers, Internet service providers, private networks (e.g., local area networks and enterprise networks), and the like (e.g., wide area networks). The communication networks could allow gaming devices 104A-104X to communicate with one another and/or the server computers 102 using a variety of communication-based technologies, such as radio frequency (RF) (e.g., wireless fidelity (WiFi®) and Bluetooth®), cable TV, satellite links and the like. 

Applicant has stated in ¶ 0038 that the gaming machines have specialized software and hardware to make the computers into “non-generic, specific machines.” This is clearly not the case. First, no such specialized software or hardware is described in the specification. Nor is any claimed. Secondly, Applicant has not invented any such software or hardware. To the extent that hardware and software is required for regulatory compliance, every system used in the art must necessarily have this hardware and software. Thus, such hardware and software is, by definition, routine in the art.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself, nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 & 13-20 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Watkins et al. (United States Pre-Grant Publication 2014/0038689)
Claims 1, 15:  Watkins teaches a system (Fig 2) including at least one non-transitory storage medium (207) storing instructions. There is at least one processor (205) that executes the instructions to determine a symbol reel outcome of multiple reels. (Fig 4) Each reel (501-505) includes multiple symbols (See Fig 5) and the symbol reel outcome includes the multiple symbols displayed at multiple display positions. (Fig 5 shows the outcome of the spin of the reels.)  Watkins presents the symbol reel outcome and Randomly selects which of a number of possible paylines is active. (¶ 0046 describes randomly selecting the paylines to designate as “enhanced value paylines.” This is interpreted as randomly selecting the active paylines because these are the paylines that receive the multiplier.) Watkins determines a payline determination outcome for at least one payline determination indicator. (¶ 0055 describes choosing a multiplier value enhancer that corresponds to Applicant’s payline determination outcome. They are shown in the box added to Fig 5 below. As noted above, this may be chosen randomly. (see ¶ 0046))

    PNG
    media_image1.png
    511
    728
    media_image1.png
    Greyscale

 Watkins presents the payline determination outcome and determines an award amount based on the multiple symbols in the multiple display positions corresponding to the payline determination outcome.  (¶ 0058 describes how the award is calculated.)
Claim 2:  The at least one processor uses the payline determination outcome to supplement a fixed payline game outcome corresponding to the symbol reel outcome.  The winning amount determined by the symbols on the payline are multiplied by the amount associated with the payline. (¶ 0058)
Claims 3, 4, 20:  The at least one processor uses the payline determination outcome to enhance a fixed payline game outcome corresponding to the symbol reel outcome.  The fixed payline game outcome corresponding to the symbol reel outcome is multiplied by the payline determination outcome. (¶ 0052 & ¶ 0058) This is enhancement.
Claim 5:  The at least one processor uses the payline determination outcome to replace a fixed payline game outcome corresponding to the symbol reel outcome.  The multiplied amount is awarded to the player. (¶ 0052 & ¶ 0058) This is replacing a fixed payline game outcome corresponding to the symbol reel outcome.
Claim 6:  The at least one processor presents the symbol reel outcome by transmitting the symbol reel outcome to another device.  (Fig 3, 321, 323, 325)
Claim 7:  The at least one processor presents the payline determination outcome by transmitting the symbol reel outcome to another device.  (Fig 3, 321, 323, 325)
Claim 8:  Watkins teaches a system including at least one symbol reel operable (501-505) to iterate through a sequence of possible symbol reel outcomes and stop at a final symbol reel outcome. (¶ 0048) There is at least one payline determination indicator operable to iterate through a sequence of possible payline determination outcomes and stop at a final payline determination outcome. (¶ 0043 describes populating the enhanced value paylines which correspond to Applicant’s payline determination indicators.) There is at least one processor (206) that determines a game outcome according to the final symbol reel outcome and the final payline determination outcome.  (¶ 0058)
Claim 9: The at least one payline determination indicator may be a physical reel. (¶ 0036 discloses that all of the symbol in the game may be presented on physical reels. This would include the payline determination indicator symbols.)
Claim 10:  The at least one payline determination indicator may be a virtual reel.  (¶ 0008)
Claim 13:  The at least one payline determination indicator is positioned to a side of the at least one symbol reel.  (See figure above.)
Claim 14:  The at least one payline determination indicator comprises a light mechanism.  (¶ 0009 discloses a “lighting effect.” This is a light mechanism.)
Claim 16:  The at least one processor determines the symbol reel outcome based on results of a bingo game.  (¶ 0038 & ¶ 0051)
Claim 17:  Watkins teaches selecting the game symbols based on a bingo game. (¶ 0051) The payline modifier outcome is a game symbol. Thus, the at least one processor determines the payline modifier outcome based on the results of the bingo game.  
Claim 18:  The relationship between the at least one payline and the payline modifier outcome comprises positions of the multiple display positions where symbols of the multiple symbols correspond to the payline modifier outcome and the at least one payline.  (See figure above – Fig 5)
Claim 19:  The at least one processor determines the award amount corresponding to the symbol reel outcome and the at least one payline and then modifies the award amount based on the payline modifier outcome.  (¶ 0052 & ¶ 0058)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins as applied to claim 8 above.
Claims 11 & 12:  Watkins teaches the invention substantially as claimed but fails to teach that the at least one payline determination indicator is displayed over the at least one symbol reel or that the at least one payline determination indicator is positioned above or below the at least one symbol reel.  Claims 11-13 illustrate that the position of the payline determination indicator is a matter of aesthetic design choice. The position of the payline determination indicator on the screen does not affect the play of the game and is merely aesthetic. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Watkins such that the at least one payline determination indicator is displayed over the at least one symbol reel or that the at least one payline determination indicator is positioned above or below the at least one symbol reel in order to achieve the aesthetic design desired by the artisan.
Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention is drawn to an improvement to user interfaces. On the face of the claims, this is not the case. The claims are drawn to a method of determining financial obligations using probability. There are also drawn to a method of forming wagering contracts. The claims make no mention of any improvement to user interfaces, and the specification fails to mention any improvement to user interfaces. Furthermore, there is no improvement to the way computers work claimed. There is, perhaps, an “improved” game, but this is not a technical improvement to the art. 
Applicant argues that the claims are a technical improvement because the system does not have to use redundant resources. Again, the claims are not drawn to a method of reducing the redundant use of computer resources. Nor does the specification make any mention of this supposed “improvement.” In analyzing the claims for eligibility, we must consider what the claims are actually drawn to – not a benefit that may incidentally be recognized after the invention is filed. This is especially true when the benefit is completely undocumented and tenuous at best.
Applicant argues that the claimed invention expands the game capabilities. This is not a technical solution to a technical problem. Producing a more enjoyable game may be laudable. It may even be critical to commercial success in the art. But it does not represent a technical improvement or a technical solution to a technical problem. Furthermore, it is well-settle law that the abstract idea cannot provide “significantly more” than the abstract idea. It cannot make the claim eligible – no matter how groundbreaking the idea may be.
Applicant’s arguments concerning the prior art rejections are based on the amended claims and are answered in the rejection above.
For these reasons, the rejections are maintained and made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for other references that activate paylines randomly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799